Per Curiam. This claim arises out of an incident that occurred on March 4, 1978. Sharon Naumes, ex-wife of Warren G. Naumes, seeks compensation pursuant to the provisions of the Crime Victims Compensation Act, hereafter referred to as the Act. Ill. Rev. Stat. 1977, ch. 70, par. 71 et seq. This Court has carefully considered the application for benefits submitted on the form prescribed by the Court, and an investigatory report of the Attorney General of Illinois which substantiates matters set forth in the application. Based upon these documents and other evidence submitted to the Court, the Court finds: 1. That on March 4, 1978, the deceased was strangled during a scuffle with the offender, with whom he had been sharing an apartment. The incident occurred at the apartment located at 2108 W. Belmont, Chicago, Illinois. The victim was dead on arrival at Illinois Masonic Hospital. 2. That in case number 78-1-1475 in the Circuit Court of Cook County, Criminal Division, the offender was found not guilty of murder in this incident. 3. That the Claimant seeks compensation for funeral and burial expenses. The deceased was not employed for the six months prior to his death and the Claimant was not dependent upon him for support. 4. That the Claimant incurred funeral and burial expenses in the amount of $1,350.00, all of which she paid. 5. That section 3 of the Act states that any person related to the victim is eligible for compensation for funeral and burial expenses provided that such expenses were paid by them. 6. That under 73-D-24327 in the Divorce Division of the Circuit Court of Cook County, the Claimant was divorced from the victim on October 18, 1974, and was not related to the victim at the time of the incident. 7. That the Claimant has not met a required condition precedent for compensation under the Act. It is hereby ordered, that this claim be, and is, hereby denied.